PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/283,446
Filing Date: 3 Oct 2016
Appellant(s): Stein et al.



__________________
Delphine James
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/18/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/24/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	As relates to issue 1, appellant argues that Metcalf teaches away from Svoboda because the socks of each prior art are designed for “different compression functions”.  However, it is noted that this is reasonably an acknowledgement by the appellant that both of these prior arts are related to compressions socks making the prior art reasonably pertinent to one another.  The appellant states that Svoboda discloses a “uniform compression sock”.  This is incorrect.  Svoboda states in his abstract “further, the leg section includes an upper portion that is formed of a distinct knitting pattern, such that compression exerted by the upper portion is different than that exerted by the other sections of the receptacle.”  It is stated in another portion of Svoboda that the sock provides “a uniform level of compression without restricting circulation to the foot so as to avoid the highly undesirable ‘tourniquet effect’” (col. 2, lines 3-7).  However, this is seemingly relative to the previous statement of the prior art that “prior art seamless sock designs require centralized areas of compression (e.g., elastic bands or ribs)” to maintain sock orientation on the body (col. 1, lines 42-45).  It is the examiners interpretation of the prior art statements collectively to be that these bands and ribs of the prior art provided miniscule areas of compression within the body of the sock and these can lead to the ‘tourniquet effect’ but Svoboda resolves the need for those prior art structures in his invention.  Therefore, the full interpretation of the statements of Svoboda is that he provides less localized areas of compression within his sock than the prior art making the compression more uniform but still the sock collectively varies in compression over the length of the sock.  It just does not vary abruptly as would be caused by 
	As relates to issue 2, the appellant argues that Metcalf teaches heel delineations. The applicant points to [0021] of Metcalf in support.  In the section Metcalf refers to different sections of his sock, seemingly for reference.  However, there is no mention of “delineation” or physical distinction between sections of the sock. It should be noted that there is no description in the current specification as to what a “heel delineation” reasonably comprises nor is this an accepted term of art.  However, the examiner has throughout the examination of the current application given a reasonable plain word meaning as pertaining to some physical distinction between the heel portion of the sock and the adjoining ankle section perhaps.  The appellant states that the sock of the current invention is a “tube sock” and cites Merriam Webster as stating that tube socks have no heel delineations and that Metcalf is not one of these.  However, throughout the disclosure of Metcalf, Metcalf refers to his sock as “seamless” [0021] and having a “tube” structure [0023] [0030].  As such, the prior art of Metcalf is reasonably construed to also be a tube sock and without heel delineations.  Reference to the location wherein a human heel would be placed in a sock is not evidence of a “heel delineation”.  It is clear even from the appellants’ own figures [Fig. 2, for example], exactly where the heel portion of the sock is intended to be just as in Metcalf.
	As relates to issue 3, the appellant argues that the prior art does not teach the use of the fibers disclosed in the present invention.  The general argument is unclear as relates to which claim is specifically being argued or what deficiency is present in the current rejection.  However, it is noted that the appellant argues that “the present invention uses spandex, nylon, and microfiber”. However, this is 
	As relates to issue 4, the appellant argues that Kim only teaches sublimation in general, which is to say that Kim teaches coating clothing in general.  However, the examiner believes that inventions related to coating fabrics and textiles in general are reasonably applicable but further the more specific coating of clothing articles is an even more narrow application of this technology. Further the applicant appellant argues that “the present invention created a unique composite fabric yarn to implement a fashionable graduated compression sock”.  However, this is unrelated to the use of sublimation and the appellant does not even argue that sublimation coating would not have been functional on their sock or on any fabric of the combined prior arts. Further the appellant argues that the examiner makes generalized statement about the specific fibers of the claims. However, it is noted that the examiner clearly articulated reasoning to provide specific denier, filament counts and material composition of the fibrous material in the rejections.  These statements were specific to the degree of the claimed subject matter. Further the appellant does not reasonably articulate any specific deficiency in the rejection 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANDREW J BOWMAN/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717   

/Jennifer McNeil/Primary Examiner, TC 1700                              
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.